Citation Nr: 0527777	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-17 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tonsillar carcinoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from September 1969 to September 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The medical evidence shows the veteran developed squamous 
cell carcinoma of the tonsil in mid-2001, from exposure to an 
herbicide agent during service.  


CONCLUSION OF LAW

The tonsillar carcinoma was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

The record indicates the RO has properly notified the veteran 
of the provisions of the VCAA.  And since the Board is 
granting his claim, a detailed discussion of whether there 
has been compliance with the VCAA is unnecessary since, even 
if there has not been, this is merely inconsequential and, 
therefore, no more than harmless error.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Prior to June 2003, the regulations provided that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2002).  Once such herbicide 
exposure was established, service connection could be 
presumed for the diseases listed at § 3.309(e).  

Effective in June 2003, VA revised § 3.307(a)(6)(iii) to 
remove the requirement that the claimant have a disease 
listed at § 3.309(e) for exposure to an herbicide agent to be 
presumed.  The effect of that change was to ease a claimant's 
burden in establishing service connection on a direct basis 
for a disorder that is due to exposure to an herbicide, 
pursuant to 38 C.F.R. § 3.303(d).  

In this case, the record shows the veteran served in the 
Republic of Vietnam during the Vietnam era.  Thus, he is 
presumed to have been exposed to an herbicide agent during 
such service.  

The record also shows the veteran was diagnosed as having 
squamous cell carcinoma of the tonsil in mid-2001.  He 
subsequently underwent chemotherapy, radiation therapy, and 
surgery for treatment for the cancer.  Further, a VA 
physician wrote in March 2002 that the veteran had no history 
of alcohol or tobacco use as a risk factor for his cancer and 
that his only risk factor for the cancer was exposure to 
Agent Orange (an herbicide agent).  The physician concluded 
that it was more likely than not the veteran's squamous cell 
carcinoma was due to his exposure to Agent Orange during 
service.  

There is no contrary medical evidence as to the etiology of 
the veteran's cancer.  

The veteran's presumed exposure to herbicide during service 
constitutes the "injury" that is required for service 
connection.  The recent medical records and the physician's 
statement, in particular, provide the necessary evidence of a 
current disability that is related to a disease or injury 
incurred during service.  

The Board finds, therefore, that the criteria for service 
connection for tonsillar carcinoma have been met.  
Accordingly, service connection for tonsillar carcinoma is 
established.  


ORDER

Service connection for tonsillar carcinoma is granted.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


